Exhibit 10.52

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made January 22,
2016 and effective as of January 1, 2016 (the “Effective Date”) between TIME
WARNER INC., a Delaware corporation (the “Company”), and JEFFREY BEWKES (“You”).

You are currently employed by the Company pursuant to an Employment Agreement
between you and the Company dated November 20, 2012 and effective as of
January 1, 2013 (the “Prior Agreement”), which amended and superseded earlier
agreements, including an agreement made on December 22, 2003 (the Initial
Agreement”) and an agreement made on December 11, 2007. This Agreement shall
amend and supersede the terms of the Prior Agreement effective as of the
Effective Date. You and the Company therefore agree as follows:

1.    Term of Employment.    Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Effective
Date and ending on December 31, 2020 (the “Term Date”), subject, however, to
earlier termination as set forth in this Agreement.

2.    Employment.    During the term of employment, you shall serve as the
Chairman of the Board and Chief Executive Officer, Time Warner Inc., and shall
report only to the Board of Directors of the Company. You shall have the
authority, functions, duties, powers and responsibilities normally associated
with such position and such additional authority, functions, duties, powers and
responsibilities as the Board of Directors of the Company may from time to time
delegate to you in addition thereto consistent with your position with the
Company. You shall, from time to time and without additional compensation, serve
during the term of employment in such additional offices of comparable or
greater stature and responsibility in the Company and its subsidiaries and as a
director and as a member of any committee of the Board of Directors of the
Company and its subsidiaries to which you may be elected from time to time.
During your employment, (i) your services shall be rendered on a substantially
full-time, exclusive basis and you will apply on a substantially full-time basis
all of your skill and experience to the performance of your duties, (ii) you
shall have no other employment and, without the prior written consent of the
Board of Directors of the Company, no outside business activities which require
the devotion of substantial amounts of your time, and (iii) unless you consent
otherwise, the place for the performance of your services shall be the principal



--------------------------------------------------------------------------------

executive offices of the Company in the New York City metropolitan area, subject
to such reasonable travel as may be required in the performance of your duties.
The foregoing shall be subject to the Company’s written policies, as in effect
from time to time, regarding vacations, holidays, illness and the like and shall
not prevent you from devoting such time to your personal affairs (including
service as a director of another entity) as shall not interfere with the
performance of your duties hereunder, provided that you comply with Section 9
and any generally applicable written policies of the Company on conflicts of
interest and service as a director of another corporation, partnership, trust or
other entity.

3.    Compensation.

3.1    Base Salary.    The Company shall pay you a base salary at the rate of
not less than $2,000,000 per annum during the term of employment (“Base
Salary”). The Company may increase, but not decrease, your Base Salary during
the term of employment and upon any such increase the term “Base Salary” shall
mean such increased amount (subject to Section 5). Base Salary shall be paid in
accordance with the Company’s then current payroll practices and policies with
respect to senior executives. For the purposes of this Agreement “senior
executives” shall mean the executive officers of the Company.

3.2    Bonus.    In addition to Base Salary you may be entitled to receive
during the term of employment an annual cash bonus (“Bonus”) subject to and
pursuant to the Company’s Annual Incentive Plan for Executive Officers (such
plan, together with any successor plan of the Company intended to comply with
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
being hereinafter referred to as the “Annual Bonus Plan”). Although your Bonus
is fully discretionary, your target annual Bonus for each calendar year during
the term of employment shall be no less than $10,000,000, but the parties
acknowledge that your actual Bonus will vary depending on the actual performance
of you and the Company from a minimum of $0 and up to a maximum Bonus of 150% of
the target as determined by the Compensation and Human Development Committee of
the Board of Directors of the Company (the “Compensation Committee”). Each year,
your personal performance will be considered in the context of your executive
duties and any individual goals set for you, and your actual Bonus will be
determined at that time. Although as a general matter the Company expects to pay
bonuses at the target level in cases of satisfactory individual performance, it
does not commit to do so, and your Bonus may be negatively affected by the
exercise of the

 

2



--------------------------------------------------------------------------------

Compensation Committee’s discretion based on overall Company performance.
Payments of any bonus compensation under this Section 3.2 shall be paid to you
between January 1 and March 15 of the calendar year immediately following the
performance year in respect of which such Bonus is earned.

3.3    Deferred Compensation Account.    Pursuant to the terms of employment
agreements with the Company that preceded the Initial Agreement, you previously
have been paid deferred compensation which has been deposited in a special
account (the “Trust Account”) maintained on the books of a Time Warner Inc.
grantor trust (the “Rabbi Trust”) for your benefit. Consistent with the terms of
the Initial Agreement, the Trust Account shall be maintained by the trustee
(“Trustee”) thereof in accordance with the terms of Annex A attached hereto and
the trust agreement (the “Trust Agreement”) establishing the Rabbi Trust (which
Trust Agreement shall in all respects remain consistent with the terms of Annex
A), until the full amount which you are entitled to receive therefrom has been
paid in full. The Company shall pay all fees and expenses of the Trustee and
shall enforce the provisions of the Trust Agreement for your benefit. The
Company and you acknowledge that no amounts have been paid by the Company or
deferred by you into the Trust Account and the terms and conditions governing
the Trust Account have not been modified subsequent to October 1, 2004.

3.4    Long Term Incentive Compensation.    So long as the term of employment
has not terminated, the Company annually shall provide you with long term
incentive compensation with a target value of $16,000,000 (based on the
valuation method used by the Company for its senior executives) through a
combination of stock option grants, restricted stock units, performance stock
units or other equity-based awards, cash-based long-term plans or other
components as may be determined by the Compensation Committee from time to time
in its sole discretion. The long term incentive compensation provided pursuant
to this Section 3.4 will be granted or provided at the same times as granted or
provided to other senior executives of the Company. Any stock options awarded to
you by the Company on or after January 1, 2013 and before January 1, 2018 (the
“Term Options”) will remain exercisable for the full term of such Term Options
unless your employment with the Company is terminated (i) pursuant to
Section 4.1, (ii) by you after the Company has given you notice of termination
under Section 4.1, or (iii) as a result of your retirement pursuant to
Section 4.6 prior to December 31, 2017, and if this clause (iii) applies, such
Term Options shall be treated consistent with clause (b)(i) of the penultimate
sentence of Section 8.2. Any stock options awarded to you by the Company

 

3



--------------------------------------------------------------------------------

on or after January 1, 2018 (the “Extension Term Options”) will remain
exercisable for the full term of such Extension Term Options unless your
employment with the Company is terminated (i) pursuant to Section 4.1, (ii) by
you after the Company has given you notice of termination under Section 4.1, or
(iii) as a result of your retirement pursuant to Section 4.6 prior to the Term
Date, and if this clause (iii) applies, such Extension Term Options shall be
treated consistent with clause (b)(ii) of the penultimate sentence of
Section 8.2.

3.5    INTENTIONALLY OMITTED.

3.6    Indemnification.    You shall be entitled throughout the term of
employment (and after the end of the term of employment, to the extent relating
to service during the term of employment) to the benefit of the indemnification
provisions contained on the Effective Date in the Restated Certificate of
Incorporation and By-laws of the Company and in any other agreements or
arrangements intended to provide you with indemnification rights (not including
any amendments or additions after the date hereof that limit or narrow, but
including any that add to or broaden, the protection afforded to you by those
provisions).

4.    Termination.

4.1    Termination for Cause.    The Company may terminate the term of
employment and all of the Company’s obligations under this Agreement, other than
its obligations set forth below in this Section 4.1 and in Section 3.6, for
“cause”. Termination by the Company for “cause” shall mean termination because
of your (a) conviction (treating a nolo contendere plea as a conviction) of a
felony (whether or not any right to appeal has been or may be exercised) other
than as a result of a moving violation or a Limited Vicarious Liability,
(b) willful failure or refusal without proper cause to perform your material
duties with the Company, including your material obligations under this
Agreement (other than any such failure resulting from your incapacity due to
physical or mental impairment), (c) willful misappropriation, embezzlement or
reckless or willful destruction of Company property having a significant adverse
financial effect on the Company or a significant adverse effect on the Company’s
reputation, (d) willful and material breach of any statutory or common law duty
of loyalty to the Company having a significant adverse financial effect on the
Company or a significant adverse effect on the Company’s reputation; or
(e) material and willful breach of any of the covenants provided for in Sections
9 and 10. Such termination shall be effected by written notice thereof

 

4



--------------------------------------------------------------------------------

delivered by the Company to you and shall be effective as of the date of such
notice; provided, however, that if (i) such termination is because of your
willful failure or refusal without proper cause to perform your material duties
with the Company including any one or more of your material obligations under
this Agreement, and (ii) within 30 days following the date of such notice you
shall cease your refusal and shall use your best efforts to perform such
obligations, the termination shall not be effective. For purposes of this
definition of cause, no act, or failure to act, on your part shall be considered
“willful” or “intentional” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that such action or omission was
opposed to the best interest of the Company. The term “Limited Vicarious
Liability” shall mean any liability which is based on acts of the Company for
which you are responsible solely as a result of your office(s) with the Company;
provided that (x) you are not directly involved in such acts and either had no
prior knowledge of such intended actions or, upon obtaining such knowledge,
promptly acted reasonably and in good faith to attempt to prevent the acts
causing such liability or (y) after consulting with the Company’s counsel, you
reasonably believed that no law was being violated by such acts. The termination
of your employment shall not be deemed to be for cause unless and until there
shall have been delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors of the Company (or following a Change in Control (as defined
in the Company’s 2013 Stock Incentive Plan or any successor thereto), the board
of directors or similar governing body of the entity that is the ultimate parent
of the Company (the “Applicable Board”)), excluding you if you are a member of
the Applicable Board.

In the event of termination of your employment by the Company for cause, without
prejudice to any other rights or remedies that the Company may have at law or in
equity, the Company shall have no further obligation to you other than (i) to
pay Base Salary through the effective date of termination (the “Effective
Termination Date”), (ii) to pay any Bonus for any year which has ended prior to
the year in which the Effective Termination Date occurs that has been determined
but not yet paid as of the Effective Termination Date, (iii) to pay any unpaid
Life Insurance Premium (as defined in Section 7) for any year prior to the year
in which such termination occurs, and (iv) with respect to any rights you have
(A) with respect of amounts credited to the Trust Account, the Deferred
Compensation Plan established by the Company on November 18, 1998, as amended,
or the Supplemental Savings Plan Established by the Company in 2010 (the latter
two, collectively, the “Deferred Compensation Plans”), through the Effective
Termination Date,

 

5



--------------------------------------------------------------------------------

or (B) pursuant to any insurance or other benefit plans or arrangements of the
Company (including rights under Section 8.2 hereof)(the items described in
clauses (i), (ii) (iii) and (iv) collectively, the “Accrued Obligations”). You
hereby disclaim any right to receive a pro rata portion of any Bonus with
respect to the year in which such termination occurs.

4.2    Termination by You for Material Breach by the Company and Termination by
the Company Without Cause.    Unless previously terminated pursuant to any other
provision of this Agreement and unless a Disability Period shall be in effect,
you shall have the right, exercisable by written notice to the Company, to
terminate the term of employment under this Agreement with an Effective
Termination Date on the 30th day after the giving of such notice, if, at the
time of the giving of such notice, the Company is in material breach of its
obligations under this Agreement; provided, however, that, with the exception of
clause (i) below, this Agreement shall not so terminate if such notice is the
first such notice of termination delivered by you pursuant to this Section 4.2
and within such 30-day period the Company shall have cured all such material
breaches; and provided further, that such notice is provided to the Company
within 90 days after your knowledge of the occurrence of such material breach. A
material breach by the Company shall include, but not be limited to (i) the
Company violating Section 2 with respect to your title, your reporting solely to
the Board of Directors of the Company, authority, functions, duties, place of
employment, powers or responsibilities (whether or not accompanied by a change
in title); and (ii) the Company failing to cause any successor to all or
substantially all of the business and assets of the Company expressly to assume
the obligations of the Company under this Agreement. Notwithstanding the
immediately preceding sentence or anything else in this Section 4.2, a change in
your role during the year in which the Term Date occurs so that you serve as
Chairman of the Board, but not Chief Executive Officer, shall not constitute a
material breach by the Company of Section 2 of this Agreement or any of its
other obligations under this Agreement, and in that case this Agreement shall
otherwise remain in full force and effect without modification.

The Company shall have the right, exercisable by written notice to you, to
terminate your employment under this Agreement without cause, which notice shall
specify the Effective Termination Date. If such notice is delivered to you
(i) before the date which is 60 days prior to the Term Date, the provisions of
Section 4.2.1 and 4.2.2 shall apply or (ii) on or after the date which is 60
days prior to the Term Date, the provisions of Section 4.3 shall apply.

 

6



--------------------------------------------------------------------------------

4.2.1    After the Effective Termination Date of a termination of employment
pursuant to this Section 4.2 (a “termination without cause”), you shall receive
any Accrued Obligations. In addition, you shall receive an amount in cash
equivalent to a pro rata portion of your Average Annual Bonus (as defined below)
for the period from January 1 of the year in which the Effective Termination
Date occurs through the Effective Termination Date. Your Average Annual Bonus
shall be equal to the average of the two greatest Bonus amounts (including any
such amounts that have been deferred under any plan or arrangement of the
Company, but excluding the amount of any special or spot bonus) actually paid to
you in respect of the three calendar years preceding the Effective Termination
Date. Your pro rata Average Annual Bonus pursuant to this Section 4.2.1 shall be
paid to you at the times set forth in Section 4.8. You will also be entitled to
the Life Insurance Premium for the year in which the Effective Termination Date
occurs (and any prior years) to the extent unpaid as of the Effective
Termination Date.

4.2.2    After the Effective Termination Date of a termination without cause,
you shall continue to be treated like an employee of the Company for a period
ending on the date which is two years after the Effective Termination Date (such
date, the “Severance Term Date,” and such period, the “Severance Period”), and
during the Severance Period you shall be entitled to receive, whether or not you
become disabled during the Severance Period but subject to Section 6, (a) the
equivalent of Base Salary at an annual rate equal to your Base Salary in effect
immediately prior to the notice of termination, (b) the equivalent of an annual
Bonus in respect of each calendar year or portion thereof (in which case a pro
rata portion of such Average Annual Bonus equivalent will be payable) during the
Severance Period in an amount equal to your Average Annual Bonus and (c) payment
of the Life Insurance Premium for each full or partial calendar year during the
Severance Period (with respect to the calendar year in which the Effective
Termination Date occurs, to the extent not otherwise paid under Section 4.2.1 or
Section 7, and with respect to the calendar year in which the Severance Term
Date occurs, with the amount of such payment prorated to reflect the number of
days during such calendar year that will elapse prior to the Severance Term
Date). The compensation payable pursuant to this Section 4.2.2 shall be paid to
you at the times set forth in Section 4.8. Except as provided in the next
sentence, if you accept other full-time employment during the Severance Period
or notify the Company in writing of your intention to terminate your status of
being treated like an employee during the Severance Period, you shall cease to
be treated like an employee of the Company for purposes of your rights to
receive certain

 

7



--------------------------------------------------------------------------------

post-termination benefits under Section 8.2 effective upon the commencement of
such other employment or the effective date of such termination of status as
specified by you in such notice, whichever is applicable (the “Benefits
Cessation Date”), and you shall receive the remaining payments of Base Salary,
Average Annual Bonus and Life Insurance Premium equivalents pursuant to this
Section 4.2.2 at the times specified in Section 4.8. Notwithstanding the
foregoing, if you accept employment with any not-for-profit entity or
governmental entity, then you shall continue to be treated like an employee of
the Company for purposes of your rights to receive certain post-termination
benefits pursuant to Section 8.2 and you will continue to receive the payments
as provided in the first sentence of this Section 4.2.2; and if you accept
full-time employment with any affiliate of the Company, then the payments
provided for in this Section 4.2.2 shall immediately cease and you shall not be
entitled to any further payments. For purposes of this Agreement, the term
“affiliate” shall mean any entity which, directly or indirectly, controls, is
controlled by, or is under common control with, the Company. For clarity,
continuing to be treated like an employee pursuant to this Section 4.2.2 shall
have no bearing on whether your termination of employment constitutes a
“separation from service” for purposes of Section 409A of the Code.

4.3    After the Term Date.    If, at the Term Date, the term of employment
shall not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed to an extension or renewal of this Agreement or on the terms of a new
employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 90 days written notice delivered to the other party (which notice may
be delivered by either party at any time on or after the date which is 90 days
prior to the Term Date). If the Company shall terminate the term of employment
on or after the Term Date for any reason (other than for cause as defined in
Section 4.1, in which case Section 4.1 shall apply), then the Company shall pay
you any Accrued Obligations, a pro rata portion of your Average Annual Bonus
through the Effective Termination Date and your Life Insurance Premium for the
year in which the Effective Terminate Date occurs (and any prior years) to the
extent unpaid as of the Effective Termination Date. The compensation payable
pursuant to the preceding sentence of this Section 4.3 shall be paid to you at
the times set forth in Section 4.8. At the end of the 90-day notice period
provided for in the first sentence of this Section 4.3, the term of employment
shall end and you shall cease to be an employee of the Company and you shall
have no further obligations or liabilities to the Company whatsoever, except
that Sections 3.6, 4.9, 7, 9.1, 9.3, 10, 12 and 13, and Annex A, shall survive
such termination.

 

8



--------------------------------------------------------------------------------

4.4    Office Facilities.    In the event of a termination of your employment
pursuant to Section 4.2 or 4.3, then for the period beginning on the Effective
Termination Date of such termination and ending one year thereafter, the Company
shall, without charge to you, make available to you office space at your
principal job location immediately prior to your termination of employment, or
other location reasonably close to such location, together with secretarial
services, office facilities, services and furnishings, in each case reasonably
appropriate to an employee of your position and responsibilities prior to such
termination of employment but taking into account your reduced need for such
office space, secretarial services and office facilities, services and
furnishings as a result of your no longer being a full-time employee.

4.5    Release.    A condition precedent to the Company’s obligation with
respect to the payments associated with a termination without cause (other than
the Accrued Obligations) shall be your execution and delivery of a release in
the form attached hereto as Annex B, as such form may be revised as required by
law, within 60 days following your Effective Termination Date. If you shall fail
to timely execute and deliver such release, or if you revoke such release as
provided therein, then in lieu of continuing to receive the payments provided
for in Section 4.2 or 4.3, as applicable, you shall receive a severance payment
determined in accordance with the Company’s policies relating to notice and
severance reduced by the aggregate amount of severance payments paid pursuant to
this Agreement, if any, prior to the date of your refusal to deliver, or
revocation of, such release. Any such severance payments shall be paid in the
form of Base Salary continuation payments at the annual rate equal to your Base
Salary in effect immediately prior to your notice of termination, and in
accordance with Section 4.8, with such amounts paid until your severance benefit
has been exhausted. In addition, you and the Company acknowledge and agree that
if you execute and return a release and are paid the amounts provided for
herein, as applicable, you are not eligible to also receive severance payments
under the Company’s severance plan for regular employees.

4.6    Retirement.    Because you have attained age 55 and ten years of service
with the Company or an affiliate of the Company, if your employment is
voluntarily terminated by you at any time (other than pursuant to Section 4.2),
you will be considered to have “retired” for purposes of this Agreement. A
retirement pursuant to this Section 4.6 shall not be deemed a “termination
without cause” under this Agreement.

 

9



--------------------------------------------------------------------------------

4.7    No Mitigation/No Offset.    The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against you
or others. In no event shall you be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to you under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not you obtain other employment.

4.8    Payments.    Payments of Base Salary, Bonus. Average Annual Bonus
(pro-rated or not, as applicable), and Life Insurance Premium required to be
made to you after any termination of employment shall be made at the same times
as such payments would otherwise have been paid to you pursuant to Sections 3.1,
3.2 and 7 if your employment had not been terminated, subject to Section 13.17;
provided that, subject to Section 13.17, in the event of the termination of your
employment pursuant to Section 4.2 within one (1) year following a “Change in
Control” as defined in Treasury Regulation Section 1.409A-3(i)(5)(i.e., either a
“change in ownership,” “change in effective control” or “change in the ownership
of a substantial portion of the assets” of the Company), the aggregate amount of
Base Salary and Average Annual Bonus that would have otherwise been paid to you
under Sections 4.2.1 and 4.2.2 during the Severance Period shall be paid to you
in a lump sum on the seventieth (70th) day following the Effective Termination
Date of such termination of employment. The payment of the Accrued Obligations
following a termination of employment shall be made in accordance with the
applicable plan, agreement or arrangement or, if there is no applicable plan,
agreement or arrangement on the seventieth (70th) day following the Effective
Termination Date, subject to Section 13.17.

4.9    Limitation on Certain Payments.    Notwithstanding any other provision of
this Agreement:

4.9.1.    In the event it is determined by an independent nationally recognized
public accounting firm that is reasonably acceptable to you, which is engaged
and paid for by the Company prior to the consummation of any transaction
constituting a Change in Control (which for purposes of this Section 4.9 shall
mean a

 

10



--------------------------------------------------------------------------------

change in ownership or control as determined in accordance with the regulations
promulgated under Section 280G of the Code),which accounting firm shall in no
event be the accounting firm for the entity seeking to effectuate the Change in
Control (the “Accountant”), which determination shall be certified by the
Accountant and set forth in a certificate delivered to you not less than ten
business days prior to the Change in Control setting forth in reasonable detail
the basis of the Accountant’s calculations (including any assumptions that the
Accountant made in performing the calculations), that part or all of the
consideration, compensation or benefits to be paid to you under this Agreement
constitute “parachute payments” under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments, singularly or together
with the aggregate present value of any consideration, compensation or benefits
to be paid to you under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
the maximum amount that would not give rise to any liability under Section 4999
of the Code, the amounts constituting “parachute payments” which would otherwise
be payable to you or for your benefit shall be reduced to the maximum amount
that would not give rise to any liability under Section 4999 of the Code (the
“Reduced Amount”); provided that such amounts shall not be so reduced if the
Accountant determines that without such reduction you would be entitled to
receive and retain, on a net after-tax basis (including, without limitation, any
excise taxes payable under Section 4999 of the Code), an amount which is greater
than the amount, on a net after-tax basis, that you would be entitled to retain
upon receipt of the Reduced Amount. In connection with making determinations
under this Section 4.9, the Accountant shall take into account any positions to
mitigate any excise taxes payable under Section 4999 of the Code, such as the
value of any reasonable compensation for services to be rendered by you before
or after the Change in Control, including any amounts payable to you following
your termination of employment hereunder with respect to any non-competition
provisions that may apply to you, and the Company shall cooperate in the
valuation of any such services, including any non-competition provisions.

4.9.2.    If the determination made pursuant to Section 4.9.1 results in a
reduction of the payments that would otherwise be paid to you except for the
application of Section 4.9.1, the Company shall promptly give you notice of such
determination. Such reduction in payments shall be first applied to reduce any
cash payments that you would otherwise be entitled to receive (whether pursuant
to this Agreement or otherwise) and shall thereafter be applied to reduce other
payments and benefits, in each case, in reverse order beginning with the
payments or benefits that are to

 

11



--------------------------------------------------------------------------------

be paid the furthest in time from the date of such determination, unless to the
extent permitted by Section 409A of the Code, you elect to have the reduction in
payments applied in a different order; provided that, in no event may such
payments be reduced in a manner that would result in subjecting you to
additional taxation under Section 409A of the Code. Within ten business days
following such determination, the Company shall pay or distribute to you or for
your benefit such amounts as are then due to you under this Agreement and shall
promptly pay or distribute to you or for your benefit in the future such amounts
as become due to you under this Agreement.

4.9.3.    As a result of the uncertainty in the application of Sections 280G and
4999 of the Code at the time of a determination hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for your benefit
pursuant to this Agreement which should not have been so paid or distributed
(each, an “Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for your benefit pursuant to this
Agreement could have been so paid or distributed (each, an “Underpayment”), in
each case, consistent with the calculation of the Reduced Amount hereunder. In
the event that the Accountant, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or you which the Accountant
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for
your benefit shall be repaid by you to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code;
provided, however, that no such repayment shall be required if and to the extent
such deemed repayment would not either reduce the amount on which you are
subject to tax under Sections 1 and 4999 of the Code or generate a refund of
such taxes. In the event that the Accountant, based on controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for your benefit
together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.

4.9.4.    In the event of any dispute with the Internal Revenue Service (or
other taxing authority) with respect to the application of this Section 4.9, you
shall control the issues involved in such dispute and make all final
determinations with regard to such issues. Notwithstanding any provision of
Section 13.8 to the contrary, the Company shall promptly pay, upon demand by
you, all legal fees, court costs, fees of experts and other costs and expenses
which you incur no later than 10 years following your death in any actual,
threatened or contemplated contest of your interpretation of, or determination
under, the provisions of this Section 4.9.

 

12



--------------------------------------------------------------------------------

5.    Disability.

5.1    Disability Payments.    If during the term of employment and prior to the
delivery of any notice of termination without cause, you become physically or
mentally disabled, whether totally or partially, so that you are prevented from
performing your usual duties for a period of six consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay your full compensation through the last day
of the sixth consecutive month of disability or the date on which the shorter
periods of disability shall have equaled a total of six months in any
twelve-month period (such last day or date being referred to herein as the
“Disability Date”), subject to Section 13.17. If you have not resumed your usual
duties on or prior to the Disability Date, within 60 days following the
Disability Date (subject to Section 13.17, the Company shall pay you a pro rata
Bonus (based on your Average Annual Bonus) for the year in which the Disability
Date occurs and thereafter shall pay you disability benefits for the period
ending on the later of (i) the Term Date or (ii) the date which is twelve months
after the Disability Date (in the case of either (i) or (ii), the “Disability
Period”), in an annual amount equal to 75% of (a) your Base Salary at the time
you become disabled and (b) the Average Annual Bonus, in each case, paid in
accordance with Section 4.8 and subject to Section 13.17.

5.2    Recovery from Disability.    If during the Disability Period you shall
fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation. If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period. (For the purposes
of clarity, if the Company restores you to full-time service in accordance with
the preceding sentence but in a position that would constitute a material breach
of this Agreement had there been no Disability Period, you may terminate your
employment pursuant to Section 4.2.) If the Company elects not to restore you to
full-time service, you shall continue to receive disability benefits and shall
be entitled to obtain other employment, subject, however, to the following:
(i) you shall perform advisory services

 

13



--------------------------------------------------------------------------------

during any balance of the Disability Period; and (ii) you shall comply with the
provisions of Sections 9 and 10 during the Disability Period. The advisory
services referred to in clause (i) of the immediately preceding sentence shall
consist of rendering advice concerning the business, affairs and management of
the Company as requested by the Board of Directors of the Company but you shall
not be required to devote more than five days (up to eight hours per day) each
month to such services, which shall be performed at a time and place mutually
convenient to both parties. Any income from such other employment shall not be
applied to reduce the Company’s obligations under this Agreement.

5.3    Other Disability Provisions.    The Company shall be entitled to deduct
from all payments to be made to you during the Disability Period pursuant to
this Section 5 an amount equal to all disability payments received by you during
the Disability Period from Worker’s Compensation, Social Security and disability
insurance policies maintained by the Company; provided, however, that for so
long as, and to the extent that, proceeds paid to you from such disability
insurance policies are not includible in your income for federal income tax
purposes, the Company’s deduction with respect to such payments shall be equal
to the product of (i) such payments and (ii) a fraction, the numerator of which
is one and the denominator of which is one less the maximum marginal rate of
federal income taxes applicable to individuals at the time of receipt of such
payments. All payments made under this Section 5 after the Disability Date are
intended to be disability payments, regardless of the manner in which they are
computed. Except as otherwise provided in this Section 5, the term of employment
shall continue during the Disability Period and you shall be entitled to all of
the rights and benefits provided for in this Agreement, except that Section 4.2
shall not apply during the Disability Period, and unless the Company has
restored you to full-time service at full compensation prior to the end of the
Disability Period, the term of employment shall end and you shall cease to be an
employee of the Company at the end of the Disability Period and shall not be
entitled to notice and severance or to receive or be paid for any accrued
vacation time or unused sabbatical.

6.    Death.    If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive any
unpaid Bonus pursuant to Section 3.2 with respect to a year that ended prior to
your death, Base Salary to the last day of the month in which your death occurs
and a Bonus (at the time annual

 

14



--------------------------------------------------------------------------------

bonuses are normally paid) based on the Average Annual Bonus, but prorated
according to the number of whole or partial months you were employed by the
Company in the calendar year of your death. For purposes of clarity, it is
intended that your death shall not affect any vested rights you or your
beneficiaries may have at the time of your death pursuant to any insurance or
other death benefit plans or arrangements of the Company or any subsidiary or
benefit and incentive plans of the Company or any subsidiary, including without
limitation those described in Sections 3.3, 8.1 and 8.2, which vested rights
shall continue to be governed by the provisions of such plans and this
Agreement.

7.    Life Insurance.    The parties confirm that pursuant to the terms of the
Initial Agreement and employment agreements with the Company or affiliates that
preceded the Initial Agreement, the Company has maintained $4,000,000 face
amount of split ownership life insurance on your life. The Company shall
continue to maintain such life insurance, which will be structured to comply
with Section 409A of the Code, and IRS Notice 2007-34, and shall maintain such
policy (without reduction in the face amount of the coverage) until your death
and irrespective of any termination of this Agreement, except pursuant to
Section 4.1. You shall be entitled to designate the beneficiary or beneficiaries
of such policy, which may include a trust. At your death, or on the earlier
surrender of such policy by the owner, your estate (or the owner of the policy)
shall promptly pay to the Company an amount equal to the premiums on such policy
paid by the Company and its subsidiaries (net of (i) tax benefits, if any, to
the Company and its subsidiaries in respect of payments of such premiums,
(ii) any amounts payable by the Company which have been paid by you or on your
behalf with respect to such insurance, (iii) dividends received by the Company
and its subsidiaries in respect of such premiums, but only to the extent such
dividends are not used to purchase additional insurance on your life, and
(iv) any unpaid borrowings by the Company and its subsidiaries under the
policy). If other than the Company, the owner of the policy from time to time
shall execute, deliver and maintain a customary split dollar insurance agreement
and collateral assignment form, assigning to the Company the proceeds of the
policy but only to the extent necessary to secure the reimbursement of the
obligation contained in the preceding sentence. The Company agrees that it will
not borrow against the policy an amount in excess of the premiums on such policy
paid by the Company and its subsidiaries (net of the amounts referred to in
clauses (i), (ii) and (iii) above). The life insurance provided for in this
Section 7 shall be in addition to any other insurance hereafter provided by the
Company or any of its subsidiaries on your life under any group or individual
policy. In addition to the foregoing, during your employment with the Company,
the Company shall (x) provide you

 

15



--------------------------------------------------------------------------------

with $50,000 of group life insurance and (y) pay you annually an amount equal to
the premium you would have to pay to obtain life insurance under a standard
group universal life insurance program in an amount equal to (i) twice your Base
Salary minus (ii) $50,000 (“Life Insurance Premium”). The Company shall pay you
such amount no earlier than January 1 and no later than December 31 of the
calendar year following any calendar year in which you are entitled to this
amount. You shall be under no obligation to use the payments made by the Company
pursuant to the preceding sentence to purchase additional life insurance or to
purchase any other life insurance. If the Company discontinues its life
insurance program, the Company shall nevertheless make the payments required by
this Section 7 as if such program were still in effect. The payments made to you
hereunder shall not be considered as “salary” or “compensation” or “bonus” in
determining the amount of any payment under any pension, retirement,
profit-sharing or other benefit plan of the Company or any subsidiary of the
Company. The parties intend that any life insurance provided under this
Section 7 shall be provided in a manner consistent with applicable laws.

8.    Other Benefits.

8.1    General Availability.    To the extent that (a) you are eligible under
the general provisions thereof (including without limitation, any plan provision
providing for participation to be limited to persons who were employees of the
Company or certain of its subsidiaries prior to a specific point in time) and
(b) the Company maintains such plan or program for the benefit of its senior
executives, during the term of your employment with the Company, you shall be
eligible to participate in any savings plan, pension, profit-sharing, stock
option or similar plan or program and in any group life insurance (to the extent
set forth in Section 7), hospitalization, medical, dental, accident, disability
or similar plan or program of the Company now existing or established hereafter.
In addition, you shall be entitled during the term of employment, to receive
other benefits generally available to all senior executives of the Company to
the extent you are eligible under the general provisions thereof, including,
without limitation, to the extent maintained in effect by the Company for its
senior executives, an automobile allowance and financial services.

8.2    Benefits After a Termination or Disability.    After the Effective
Termination Date of a termination of employment pursuant to Section 4.2 and
prior to the Severance Term Date or, if earlier, the Benefits Cessation Date, or
during the Disability

 

16



--------------------------------------------------------------------------------

Period, you shall continue to be treated like an employee of the Company for
purposes of eligibility to participate in the Company’s health and welfare
benefit plans other than disability programs and to receive the health and
welfare benefits (other than disability programs) required to be provided to you
under this Agreement to the extent such health and welfare benefits are
maintained in effect by the Company for its executives. After the Effective
Termination Date of a termination of employment pursuant to Section 4.2 and
prior to the Severance Term Date, or, if earlier, the Benefits Cessation Date,
you will continue to receive all other benefits maintained in effect by the
Company for its senior executives, such as financial services reimbursement or
an automobile allowance. After the Effective Termination Date of a termination
of employment pursuant to Section 4 or during a Disability Period, you shall not
be entitled to any additional awards or grants under any stock option,
restricted stock or other stock-based incentive plan and you shall not be
entitled to continue elective deferrals in or accrue additional benefits under
any qualified or nonqualified retirement programs maintained by the Company,
including the Deferred Compensation Plans. As applicable, at (i) the Severance
Term Date or, if earlier, the Benefits Cessation Date, in connection with a
termination of employment pursuant to Section 4.2, (ii) the effective date of
your retirement, or (iii) the end of the term of employment pursuant to
Section 4.3, your rights to benefits and payments under any health and welfare
benefit plans or any insurance or other death benefit plans or arrangements of
the Company or under any stock option, restricted stock, restricted stock unit,
performance stock unit, stock appreciation right, bonus unit, management
incentive or other plan of the Company shall be determined in accordance with
the terms and provisions of such plans and any agreements under which such stock
options, restricted stock, restricted stock unit, performance stock unit, stock
appreciation right, bonus unit, management incentive or other awards were
granted. However, notwithstanding the foregoing or any more restrictive
provisions of any such plan or agreement, (a) if your employment with the
Company is terminated pursuant to Section 4.2, then (i) all stock options,
restricted stock, and performance stock units granted to you by the Company on
or after November 1, 2003 that have not vested shall continue to vest through
the earlier of the Severance Term Date and the Benefits Cessation Date,
(ii) consistent with the terms of the Prior Agreement and your previous
employment agreements, all stock options granted to you by the Company on or
after November 1, 2003 and before January 1, 2013 (the “Existing Options”) that
have not vested shall vest on, and all Existing Options shall remain exercisable
for a period of five years after, the earlier of the Severance Term Date and the
Benefits Cessation Date (but not beyond the term of such options), (iii) all
Term Options and all Extension Term Options that have not vested shall vest on
the earlier of the Severance Term Date and the

 

17



--------------------------------------------------------------------------------

Benefits Cessation Date and all Term Options and Extension Term Options shall
remain exercisable for their full term; (iv) any performance stock units granted
to you by the Company will not be pro-rated in determining the number of shares
of Time Warner Common Stock to be paid out at the end of the applicable
performance period, but will instead vest as though you remained employed for
the full performance period; and (v) the Company shall not be permitted to
determine that your employment was terminated for “unsatisfactory performance”
within the meaning of any stock option agreement between you and the Company;
(b) because you have attained age 55 and ten years of service with the Company
or an affiliate of the Company, if your employment is voluntarily terminated by
you pursuant to Section 4.6 at any time (i) prior to December 31, 2017, then all
unvested Existing Options and Term Options shall vest and become immediately
exercisable on the date of your retirement, and all Existing Options and Term
Options shall remain exercisable for five years following the effective date of
your retirement (but not beyond the term of such options) or (ii) on or after
January 1, 2018 and before the Term Date, then all unvested Term Options and
Extension Term Options shall vest and become immediately exercisable on the date
of your retirement, all Existing Options and Extension Term Options shall remain
exercisable for five years following the effective date of your retirement (but
not beyond the term of such options) and all Term Options shall remain
exercisable for their full term; and (c) if your employment is voluntarily
terminated by you on or after the Term Date or is terminated by the Company
pursuant to Section 4.3, then (i) all Existing Options shall remain exercisable
for five years following the effective date of such termination of employment
(but not beyond the term of such Existing Options) and (ii) all Term Options and
Extension Term Options that have not vested shall vest and become immediately
exercisable on the effective date of termination of employment and all Term
Options and Extension Term Options shall remain exercisable for their full term;
provided, however, that, with respect to each of clauses (b) and (c), if the
Company has given notice of termination under Section 4.1 prior to your election
to terminate employment pursuant to either clause, then the terms of the
applicable stock option plan or agreement shall be controlling. With respect to
any awards of restricted stock units (“RSUs”) held at the Effective Termination
Date of a termination of employment pursuant to Section 4.2, subject to
potential further delay in payment pursuant to Section 13.17, the treatment of
the RSUs will be determined in accordance with the terms of the applicable award
agreement(s).

 

18



--------------------------------------------------------------------------------

8.3    Payments in Lieu of Other Benefits.    In the event the term of
employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company’s general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.

9.    Protection of Confidential Information; Non-Compete.

9.1    Confidentiality Covenant.    You acknowledge that your employment by the
Company (which, for purposes of this Section 9 shall mean Time Warner Inc. and
its affiliates) will, throughout the term of employment, bring you into close
contact with many confidential affairs of the Company, including information
about costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes, trade secrets, plans for future
development, strategic plans of the most valuable nature and other business
affairs and methods and other information not readily available to the public.
You further acknowledge that the services to be performed under this Agreement
are of a special, unique, unusual, extraordinary and intellectual character. You
further acknowledge that the business of the Company is global in scope, that
its products and services are marketed throughout the world, that the Company
competes in nearly all of its business activities with other entities that are
or could be located in nearly any part of the world and that the nature of your
services, position and expertise are such that you are capable of competing with
the Company from nearly any location in the world. In recognition of the
foregoing, you covenant and agree:

9.1.1    You shall keep secret all confidential matters of the Company and shall
not disclose such matters to anyone outside of the Company, or to anyone inside
the Company who does not have a need to know or use such information, and shall
not use such information for personal benefit or the benefit of a third party,
either during or after the term of employment, except with the Company’s written
consent, provided that (i) you shall have no such obligation to the extent such
matters are or become publicly known other than as a result of your breach of
your obligations hereunder and (ii) you may, after giving prior notice to the
Company to the extent practicable under the circumstances, disclose such matters
to the extent required by applicable laws or governmental regulations or
judicial or regulatory process;

 

19



--------------------------------------------------------------------------------

9.1.2    You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and

9.1.3    For a period of one year after the effective date of your retirement or
other termination by you of your employment with the Company or for one year
after the Effective Termination Date of a termination of employment pursuant to
Section 4, without the prior written consent of the Company, you shall not
employ, and shall not cause any entity of which you are an affiliate to employ,
any person who was a full-time employee of the Company at the date of such
termination of employment or within six months prior thereto, but such
prohibition shall not apply to your secretary or executive assistant or to any
other employee eligible to receive overtime pay.

9.1.4    Notwithstanding anything in this Section 9.1 to the contrary, this
Agreement is not intended to, and shall be interpreted in a manner that does
not, limit or restrict you from exercising any legally protected whistleblower
rights (including pursuant to Rule 21F under the Securities Exchange Act of 1934
(the “Exchange Act”).

9.2    Non-Compete Covenant.

9.2.1    During the term of employment, including after the Term Date and during
the notice period for a termination of employment pursuant to Section 4.3
(during which notice period you shall remain employed), during the Disability
Period (during which Disability Period you shall remain employed), and for the
twelve-month period after (a) the Effective Termination Date of a termination of
employment pursuant to Section 4.1 or 4.2 or (b) a termination of your
employment under Section 4.6 prior to the Term Date, you shall not, directly or
indirectly, without the prior written consent of the Board of Directors of the
Company: (x) render any services to, manage, operate, control, or act in any
capacity (whether as a principal, partner, director, officer, member, agent,
employee, consultant, owner, independent contractor or otherwise and whether or
not for compensation) for, any person or entity that is a Competitive Entity, or
(y) acquire any interest of any type in any Competitive Entity, including
without limitation as an owner, holder or beneficiary of any stock, stock
options or other equity interest (except as permitted by the next sentence).
Nothing herein shall prohibit you from

 

20



--------------------------------------------------------------------------------

acquiring solely as an investment and through market purchases (i) securities of
any Competitive Entity that are registered under Section 12(b) or 12(g) of the
Exchange Act and that are publicly traded, so long as you or any entity under
your control are not part of any control group of such Competitive Entity and
such securities, including converted or convertible securities, do not
constitute more than one percent (1%) of the outstanding voting power of that
entity and (ii) securities of any Competitive Entity that are not registered
under Section 12(b) or 12(g) of the Exchange Act and are not publicly traded, so
long as you or any entity under your control is not part of any control group of
such Competitive Entity and such securities, including converted securities, do
not constitute more than three percent (3%) of the outstanding voting power of
that entity, provided that in each case you have no active participation in the
business of such entity. Notwithstanding anything to the contrary herein, if
your employment terminates for any reason on or after the Term Date or, if
later, the end of the Disability Period, the obligations set forth in
Section 9.2 will not apply following your termination of employment.

9.2.2    “Competitive Entity” shall be defined as a business (whether conducted
through an entity or by individuals including an employee in self-employment)
that is engaged in any business that competes, directly or indirectly through
any parent, subsidiary, affiliate, joint venture, partnership or otherwise, with
(x) any of the business activities carried on by the Company in any geographic
location where the Company conducts business (including, without limitation, a
“Competitive Activity,” as defined below), (y) any business activities being
planned by the Company or in the process of development at the time of your
termination of employment (as evidenced by written proposals, market research,
requests for proposals and similar materials) or (z) any business activity that
the Company has covenanted, in writing, not to compete with in connection with
the disposition of such a business.

9.2.3    “Competitive Activity” refers to business activities within the lines
of business of the Company, including without limitation, the following:

 

  (a) The operation of domestic and international networks and premium pay
television services (including the production, provision and/or delivery of
programming to cable system operators, satellite distribution services,
telephone companies, Internet Protocol Television systems, mobile operators,
broadband and other distribution platforms and outlets) and websites and digital
applications associated with such networks and pay television services;

 

21



--------------------------------------------------------------------------------

  (b) The sale, licensing and/or distribution of content on DVD and Blu-ray
discs, video on demand, electronic sell-through, applications for mobile
devices, the Internet or other digital services;

 

  (c) The production, distribution and licensing of motion pictures and other
entertainment assets, television programming, animation, interactive games
(whether distributed in physical form or digitally) and other video products and
the operation of websites and digital applications associated with the
foregoing.

9.3    Injunctive Relief.    You acknowledge that your services are of a
special, unique and extraordinary value to the Company and that you develop
goodwill on behalf of the Company. Because your services are unique and because
you has access to confidential information and strategic plans of the Company of
the most valuable nature and will help the Company develop goodwill, the parties
agree that the covenants contained in this Section 9 are necessary to protect
the value of the business of the Company and that a breach of any such
non-competition covenant would result in irreparable and continuing damage for
which there would be no adequate remedy at law. The parties agree therefore that
in the event of a breach or threatened breach of this Section 9, the Company
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof. The parties further agree that in the event the Company is
granted any such injunctive or other relief, the Company shall not be required
to post any bond or security that may otherwise normally be associated with such
relief.

10.    Ownership of Work Product.    You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of

 

22



--------------------------------------------------------------------------------

your employment by the Company. You acknowledge that all of the foregoing shall
be owned by and belong exclusively to the Company and that you shall have no
personal interest therein, provided that they are either related in any manner
to the business (commercial or experimental) of the Company, or are, in the case
of Work Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof.

11.    OMITTED INTENTIONALLY

12.    Notices.    All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):

12.1    If to the Company:

Time Warner Inc.

One Time Warner Center

New York, New York 10019

Attention: Senior Vice President - Global

Compensation and Benefits

(with a copy, similarly addressed

but Attention: General Counsel)

 

23



--------------------------------------------------------------------------------

12.2    If to you, to your residence address set forth on the records of the
Company with a copy to:

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, New York 10019

Attention: Michael J. Segal, Esq.

13.    General.

13.1    Governing Law and Venue.    This Agreement shall be governed by and
construed and enforced in accordance with the substantive laws of the State of
New York applicable to agreements made and to be performed entirely in New York.
Subject to the right of either party to refer disputes to arbitration pursuant
to Section 13.8, the state and federal courts located in County of New York, New
York state shall have exclusive jurisdiction to adjudicate any dispute or claim
arising out of or relating to this Agreement (including non—contractual disputes
or claims) and each party hereby consents to the jurisdiction of such courts and
waives any right it may otherwise have to challenge the appropriateness of such
forums.

13.2    Captions.    The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

13.3    Entire Agreement.    This Agreement, including Annexes A B, C and the
agreements specifically referred to herein, represent the entire agreement and
understanding of the parties relating to the subject matter of this Agreement
and except as otherwise specifically provided in this Agreement, supersedes all
prior agreements, arrangements and understandings, written or oral, between the
parties.

13.4    No Other Representations.    No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.

13.5    Assignability.    This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, or under the life insurance policies and benefit plans referred
to in

 

24



--------------------------------------------------------------------------------

Sections 7 and 8.2, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of the
Company, to assign, transfer, pledge, hypothecate, anticipate or commute to any
person or entity any payment due in the future pursuant to any provision of this
Agreement, and any attempt to do so shall be void and shall not be recognized by
the Company. The Company shall assign its rights together with its obligations
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of the Company’s business and assets, whether by merger,
purchase of stock or assets or otherwise, as the case may be. Upon any such
assignment, the Company shall cause any such successor expressly to assume such
obligations, and such rights and obligations shall inure to and be binding upon
any such successor.

13.6    Amendments; Waivers.    This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

13.7    Specific Remedy.    In addition to such other rights and remedies as the
Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of
Section 10, the Company shall have the right and remedy to have such provisions
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company.

13.8    Resolution of Disputes.    Except as provided in the preceding
Section 13.7, any dispute or controversy arising with respect to this Agreement
and your employment hereunder (whether based on contract or tort or upon any
federal, state or local statute, including but not limited to claims asserted
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, as amended, any state Fair Employment Practices Act and/or the
Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS for resolution in arbitration in

 

25



--------------------------------------------------------------------------------

accordance with the rules and procedures of JAMS. Either party shall make such
election by delivering written notice thereof to the other party at any time
(but not later than 45 days after such party receives notice of the commencement
of any administrative or regulatory proceeding or the filing of any lawsuit
relating to any such dispute or controversy) and thereupon any such dispute or
controversy shall be resolved only in accordance with the provisions of this
Section 13.8. Any such proceedings shall take place in New York City before a
single arbitrator (rather than a panel of arbitrators), pursuant to any
streamlined or expedited (rather than a comprehensive) arbitration process,
before a non-judicial (rather than a judicial) arbitrator, and in accordance
with an arbitration process which, in the judgment of such arbitrator, shall
have the effect of reasonably limiting or reducing the cost of such arbitration.
The resolution of any such dispute or controversy by the arbitrator appointed in
accordance with the procedures of JAMS shall be final and binding. Judgment upon
the award rendered by such arbitrator may be entered in any court having
jurisdiction thereof, and the parties consent to the jurisdiction of the New
York courts for this purpose. The prevailing party shall be entitled to recover
the costs of arbitration from the losing party; provided that each party shall
bear the costs of its own attorneys, other experts and advisors irrespective of
which party prevails. If at the time any dispute or controversy arises with
respect to this Agreement, JAMS is not in business or is no longer providing
arbitration services, then the American Arbitration Association shall be
substituted for JAMS for the purposes of the foregoing provisions of this
Section 13.8. If you shall be the prevailing party in such arbitration, the
Company shall promptly pay, upon your demand, all legal fees, court costs and
other costs and expenses incurred by you in any legal action seeking to enforce
the award in any court.

13.9    Beneficiaries.    Whenever this Agreement provides for any payment to
your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.

13.10    No Conflict.    You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this

 

26



--------------------------------------------------------------------------------

Agreement is legal, valid and binding upon the Company and the execution of this
Agreement and the performance of the Company’s obligations hereunder does not
and will not constitute a breach of, or conflict with the terms or provisions
of, any agreement or understanding to which the Company is a party.

13.11    Conflict of Interest.    Attached as Annex B and made part of this
Agreement is the Time Warner Corporate Standards of Business Conduct. You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto. In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have read, understand and will comply with the
Standards of Business Conduct as the same may be revised from time to time.

13.12    Withholding Taxes.    Payments made to you pursuant to this Agreement
shall be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

13.13    No Offset.    Neither you nor the Company shall have any right to
offset any amounts owed by one party hereunder against amounts owed or claimed
to be owed to such party, whether pursuant to this Agreement or otherwise, and
you and the Company shall make all the payments provided for in this Agreement
in a timely manner.

13.14    Severability.    If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby;
provided, however, that the parties shall negotiate in good faith with respect
to equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.

13.15    Survival.    Sections 3.3, 3.6, 4.9, 8.3 and 9 through 13 shall survive
any termination of the term of employment by the Company for cause pursuant to
Section 4.1. Sections 3.3, 3.4, 3.6, 4.4, 4.5, 4.7, 4.9 and 7 through 13 shall
survive any termination of the term of employment pursuant to Sections 4.2, 4.3,
4.6, 5 or 6. Sections 3.4, 3.6, 4.6, 4.9 and Sections 7 through 13 shall survive
any termination of employment due to resignation or retirement.

 

27



--------------------------------------------------------------------------------

13.16    Definitions.    The following terms are defined in this Agreement in
the places indicated:

Accountant – Section 4.9.1

Accrued Obligations – Section 4.1

affiliate – Section 4.2.2

Average Annual Bonus – Section 4.2.1

Base Salary – Section 3.1

Benefits Cessation Date – Section 4.2.2

Bonus – Section 3.2

cause – Section 4.1

Code – Section 3.2

Company – the first paragraph on page 1 and Section 9.1

Competitive Entity – Section 9.2

Disability Date – Section 5

Disability Period – Section 5

Effective Date – the second paragraph on page 1

Effective Termination Date – Section 4.1

Exchange Act – Section 9.1.4

Existing Options – Section 8.2

Extension Term Options – Section 3.4

Life Insurance Premium Section 7

Overpayment – Section 4.9.3

Severance Term Date – Section 4.2.2

Severance Period – Section 4.2.2

Term Date – Section 1

term of employment – Section 1

Term Options – Section 3.4

termination without cause – Section 4.2.1

Underpayment – Section 4.9.3

Work Product – Section 10

13.17    Compliance with IRC Section 409A.    This Agreement is intended to
comply with Section 409A of the Code and will be interpreted in a manner
intended to comply with Section 409A of the Code. Notwithstanding anything
herein to the contrary, (i) if at the time of your termination of employment
with the Company you are a “specified employee” as defined in Section 409A of
the Code and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or

 

28



--------------------------------------------------------------------------------

additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to you)
until the date that is six months following your termination of employment with
the Company (or the earliest date as is permitted under Section 409A of the
Code) and (ii) if any other payments of money or other benefits due to you
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code and Treas. Reg.
Section 1.409A-3(i)(1)(iv), including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during your lifetime or ten years
after your death (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (iv) the right to reimbursement of expenses or in-kind benefits is
not subject to liquidation or exchange for another benefit. Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. References in this Agreement to your
termination of employment or your Effective Termination Date shall be deemed to
refer to the date upon which you have a “separation from service” with the
Company and its affiliates within the meaning of Section 409A of the Code. The
Company shall consult with you in good faith regarding the implementation of the
provisions of this Section 13.17; provided that neither the Company nor any of
its employees or representatives shall have any liability to you with respect to
thereto.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the dates
set forth below with effect as of the Effective Date.

 

 

TIME WARNER INC.

 

 

By:  

      /s/ James Cummings

Title:  

    Senior Vice President

Date:  

    January 22, 2016

 

 

    /s/ Jeffrey Bewkes

  Jeffrey Bewkes

 

30



--------------------------------------------------------------------------------

ANNEX A

Deferred Compensation Account

A.1    Investments.    Funds credited to the Trust Account shall be actually
invested and reinvested in an account in securities selected from time to time
by an investment advisor designated from time to time by the Company (the
“Investment Advisor”), substantially all of which securities shall be “eligible
securities”. The designation from time to time by the Company of an Investment
Advisor shall be subject to the approval of you (the “Executive”), which
approval shall not be withheld unreasonably. “Eligible securities” are common
and preferred stocks, warrants to purchase common or preferred stocks, put and
call options, and corporate or governmental bonds, notes and debentures, either
listed on a national securities exchange or for which price quotations are
published in newspapers of general circulation, including The Wall Street
Journal, and certificates of deposit. Eligible securities shall not include the
common or preferred stock, any warrants, options or rights to purchase common or
preferred stock or the notes or debentures of the Company or any corporation or
other entity of which the Company owns directly or indirectly 5% or more of any
class of outstanding equity securities. The Investment Advisor shall have the
right, from time to time, to designate eligible securities which shall be
actually purchased and sold for the Trust Account on the date of reference. Such
purchases may be made on margin; provided that the Company may, from time to
time, by written notice to the Executive, the Trustee and the Investment
Advisor, limit or prohibit margin purchases in any manner it deems prudent and,
upon three business days written notice to the Executive, the Trustee and the
Investment Advisor, cause all eligible securities theretofore purchased on
margin to be sold. The Investment Advisor shall send notification to the
Executive and the Trustee in writing of each transaction within five business
days thereafter and shall render to the Executive and the Trustee written
quarterly reports as to the current status of his or her Trust Account. In the
case of any purchase, the Trust Account shall be charged with a dollar amount
equal to the quantity and kind of securities purchased multiplied by the fair
market value of such securities on the date of reference and shall be credited
with the quantity and kind of securities so purchased. In the case of any sale,
the Trust Account shall be charged with the quantity and kind of securities
sold, and shall be credited with a dollar amount equal to the quantity and kind
of securities sold multiplied by the fair market value of such securities on the
date of reference. Such charges and credits to the Trust Account shall take
place immediately upon the consummation of the transactions to which they
relate. As used herein “fair market value” means either (i) if the security is
actually purchased or sold by the Rabbi Trust on the date of reference, the
actual purchase or sale price per security to the Rabbi Trust or (ii) if the
security is not purchased or sold on the date of reference, in



--------------------------------------------------------------------------------

the case of a listed security, the closing price per security on the date of
reference, or if there were no sales on such date, then the closing price per
security on the nearest preceding day on which there were such sales, and, in
the case of an unlisted security, the mean between the bid and asked prices per
security on the date of reference, or if no such prices are available for such
date, then the mean between the bid and asked prices per security on the nearest
preceding day for which such prices are available. If no bid or asked price
information is available with respect to a particular security, the price quoted
to the Trustee as the value of such security on the date of reference (or the
nearest preceding date for which such information is available) shall be used
for purposes of administering the Trust Account, including determining the fair
market value of such security. The Trust Account shall be charged currently with
all interest paid by the Trust Account with respect to any credit extended to
the Trust Account. Such interest shall be charged to the Trust Account, for
margin purchases actually made, at the rates and times actually paid by the
Trust Account. The Company may, in the Company’s sole discretion, from time to
time serve as the lender with respect to any margin transactions by notice to
the then Investment Advisor and the Trustee and in such case interest shall be
charged at the rate and times then charged by an investment banking firm
designated by the Company with which the Company does significant business.
Brokerage fees shall be charged to the Trust Account at the rates and times
actually paid.

A.2    Dividends and Interest.    The Trust Account shall be credited with
dollar amounts equal to cash dividends paid from time to time upon the stocks
held therein. Dividends shall be credited as of the payment date. The Trust
Account shall similarly be credited with interest payable on interest-bearing
securities held therein. Interest shall be credited as of the payment date,
except that in the case of purchases of interest-bearing securities the Trust
Account shall be charged with the dollar amount of interest accrued to the date
of purchase, and in the case of sales of such interest-bearing securities the
Trust Account shall be credited with the dollar amount of interest accrued to
the date of sale. All dollar amounts of dividends or interest credited to the
Trust Account pursuant to this Section A.2 shall be charged with all taxes
thereon deemed payable by the Company (as and when determined pursuant to
Section A.5). The Investment Advisor shall have the same right with respect to
the investment and reinvestment of net dividends and net interest as he has with
respect to the balance of the Trust Account.

A.3    Adjustments.    The Trust Account shall be equitably adjusted to reflect
stock dividends, stock splits, recapitalizations, mergers, consolidations,
reorganizations and other changes affecting the securities held therein.

A.4    Obligation of the Company.    Without in any way limiting the obligations
of the Company otherwise set forth in the Agreement or this Annex A, the Company
shall have the obligation to establish, maintain and enforce the Rabbi Trust and
to make payments to the Trustee for credit to the Trust Account in accordance
with the provisions of Section 3.3 of the Agreement, to use due care in
selecting the Trustee or any successor trustee and to in all respects work
cooperatively with the Trustee to fulfill the obligations of the Company and the
Trustee to the Executive. The Trust Account shall be



--------------------------------------------------------------------------------

charged with all taxes (including stock transfer taxes), interest, brokerage
fees and investment advisory fees, if any, payable by the Company and
attributable to the purchase or disposition of securities designated by the
Investment Advisor (in all cases net after any tax benefits that the Company
would be deemed to derive from the payment thereof, as and when determined
pursuant to Section A.5) and only in the event of a default by the Company of
its obligation to pay such fees and expenses, the fees and expenses of the
Trustee in accordance with the terms of the Trust Agreement, but no other costs
of the Company. Subject to the terms of the Trust Agreement, the securities
purchased for the Trust Account as designated by the Investment Advisor shall
remain the sole property of the Company, subject to the claims of its general
creditors, as provided in the Trust Agreement. Neither the Executive nor his
legal representative nor any beneficiary designated by the Executive shall have
any right, other than the right of an unsecured general creditor, against the
Company or the Trust in respect of any portion of the Trust Account.

A.5    Taxes.    The Trust Account shall be charged with all federal, state and
local taxes deemed payable by the Company with respect to income recognized upon
the dividends and interest received by the Trust Account pursuant to Section A.2
and gains recognized upon sales of any of the securities which are sold pursuant
to Section A. 1, or A.7. The Trust Account shall be credited with the amount of
the tax benefit received by the Company as a result of any payment of interest
actually made pursuant to Section A. 1 or A.2 and as a result of any payment of
brokerage fees and investment advisory fees made pursuant to Section A.1. If any
of the sales of the securities which are sold pursuant to Section A.1 or A.7
results in a loss to the Trust Account, such net loss shall be deemed to offset
the income and gains referred to in the second preceding sentence (and thus
reduce the charge for taxes referred to therein) to the extent then permitted
under the Internal Revenue Code of 1986, as amended from time to time, and under
applicable state and local income and franchise tax laws (collectively referred
to as “Applicable Tax Law”); provided, however, that for the purposes of this
Section A.5 the Trust Account shall, except as provided in the third following
sentence, be deemed to be a separate corporate taxpayer and the losses referred
to above shall be deemed to offset only the income and gains referred to in the
second preceding sentence. Such losses shall be carried back and carried forward
within the Trust Account to the extent permitted by Applicable Tax Law in order
to minimize the taxes deemed payable on such income and gains within the Trust
Account. For the purposes of this Section A.5, all charges and credits to the
Trust Account for taxes shall be deemed to be made as of the end of the
Company’s taxable year during which the transactions, from which the liabilities
for such taxes are deemed to have arisen, are deemed to have occurred.
Notwithstanding the foregoing, if and to the extent that in any year there is a
net loss in the Trust Account that cannot be offset against income and gains in
any prior year, then an amount equal to the tax benefit to the Company of such
net loss (after such net loss is reduced by the amount of any net capital loss
of the Trust Account for such year) shall be credited to the Trust Account on
the last day of such year. If and to the extent that any such net loss of the
Trust Account shall be utilized to determine a credit to the Trust Account
pursuant to the preceding sentence, it shall not thereafter be carried forward
under this Section A.5. For purposes of determining taxes



--------------------------------------------------------------------------------

payable by the Company under any provision of this Annex A it shall be assumed
that the Company is a taxpayer and pays all taxes at the maximum marginal rate
of federal income taxes and state and local income and franchise taxes (net of
assumed federal income tax benefits) applicable to business corporations and
that all of such dividends, interest, gains and losses are allocable to its
corporate headquarters, which are currently located in New York City.

A.6    Intentionally Deleted.

A.7    Payments.    Payments of deferred compensation shall be made as provided
in this Section A.7. Deferred compensation shall be paid bi-weekly for a period
of ten years (the “Pay-Out Period”) commencing on the first Company payroll
following the February following the year when the Executive separates from
service (within the meaning of Section 409A of the Internal Revenue Code). On
each payment date, the Trust Account shall be charged with the dollar amount of
such payment. On each payment date, the amount of cash held in the Trust Account
shall be not less than the payment then due and the Company or the Trustee may
select the securities to be sold to provide such cash if the Investment Advisor
shall fail to do so on a timely basis. The amount of any taxes payable with
respect to any such sales shall be computed, as provided in Section A.5 above,
and deducted from the Trust Account, as of the end of the taxable year of the
Company during which such sales are deemed to have occurred. Solely for the
purpose of determining the amount of payments during the Pay-Out Period, the
Trust Account shall be valued on the fifth trading day prior to the end of the
month preceding the first payment of each year of the Pay-Out Period, or more
frequently at the Company’s or the Trustee’s election (the “Valuation Date”), by
adjusting all of the securities held in the Trust Account to their fair market
value (net of the tax adjustment that would be made thereon if sold, as
estimated by the Company or the Trustee) and by deducting from the Trust Account
the amount of all outstanding indebtedness. The extent, if any, by which the
Trust Account, valued as provided in the immediately preceding sentence exceeds
the aggregate amount of credits previously made to the Trust Account by the
Company as of each Valuation Date is herein called “Account Retained Income”.
The amount of each payment for the year, or such shorter period as may be
determined by the Company or the Trustee, of the Pay-Out Period immediately
succeeding such Valuation Date, including the payment then due, shall be
determined by dividing the aggregate value of the Trust Account, as valued and
adjusted pursuant to the second preceding sentence, by the number of payments
remaining to be paid in the Pay-Out Period, including the payment then due;
provided that each payment made shall be deemed made first out of Account
Retained Income (to the extent remaining after all prior distributions thereof
since the last Valuation Date). The balance of the Trust Account, after all the
securities held therein have been sold and all indebtedness liquidated, shall be
paid to the Executive in the final payment, which shall be decreased by
deducting therefrom the amount of all taxes attributable to the sale of any
securities held in the Trust Account since the end of the preceding taxable year
of the Company, which taxes shall be computed as of the date of such payment.



--------------------------------------------------------------------------------

If the Executive shall die at any time whether during or after the term of
employment, the Trust Account shall be valued as of the date of the Executive’s
death and the balance of the Trust Account after all the securities held therein
have been sold and all indebtedness liquidated shall be paid to the Executive’s
estate or beneficiary within 75 days of such death in a final lump sum payment,
which shall be decreased by deducting therefrom the amount of all taxes
attributable to the sale of any securities held in the Trust Account since the
end of the preceding taxable year of the Company, which taxes shall be computed
as of the date of such payment. Payments made pursuant to this paragraph shall
be deemed made first out of Account Retained Income.

Within 90 days after the end of each taxable year of the Company in which
payments are made, directly or indirectly, to the Executive from the Trust
Account and at the time of the final payment from the Trust Account, the Company
or the Trustee shall compute and the Company shall pay to the Trustee for credit
to the Trust Account, the amount of the tax benefit assumed to be received by
the Company from the payment to the Executive of amounts of Account Retained
Income during such taxable year or since the end of the last taxable year, as
the case may be. No additional credits shall be made to the Trust Account
pursuant to the preceding sentence in respect of the amounts credited to the
Trust Account pursuant to the preceding sentence. Notwithstanding any provision
of this Section A.7, the Executive shall not be entitled to receive pursuant to
this Annex A an aggregate amount that shall exceed the sum of (i) all credits
previously made to the Trust Account by the Company, (ii) the net cumulative
amount (positive or negative) of all income, gains, losses, interest and
expenses charged or credited to the Trust Account pursuant to this Annex A
(excluding credits made pursuant to the second preceding sentence), after all
credits and charges to the Trust Account with respect to the tax benefits or
burdens thereof, and (iii) an amount equal to the tax benefit to the Company
from the payment of the amount (if positive) determined under clause (ii) above;
and the final payment(s) otherwise due may be adjusted or eliminated
accordingly. In determining the tax benefit to the Company under clause
(iii) above, the Company shall be deemed to have made the payments under clause
(ii) above with respect to the same taxable years and in the same proportions as
payments of Account Retained Income were actually made from the Trust Account.
Except as otherwise provided in this paragraph, the computation of all taxes and
tax benefits referred to in this Section A.7 shall be determined in accordance
with Section A.5 above.



--------------------------------------------------------------------------------

ANNEX B

RELEASE

This Release (the “Release”) is made by and among Jeffrey Bewkes (“You” or
“Your”) and TIME WARNER INC. (the “Company”), One Time Warner Center, New York,
New York 10019 as of the date set forth below in connection with the Employment
Agreement dated             , and effective as of                      (as may
be amended from time to time, the “Employment Agreement”), and the letter
agreement (the “Letter Agreement”) between You and the Company dated
                    , and in association with the termination of your employment
with the Company.

In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the Time Warner Inc. Severance Plan
For Regular Employees), benefit plan sponsors and benefit plan administrators of
and from any and all actions, causes of action, claims, or demands for general,
special or punitive damages, attorney’s fees, expenses, or other compensation or
damages (collectively, “Claims”), whether known or unknown, which in any way
relate to or arise out of your employment with the Company or the termination of
Your employment, which You may now have under any federal, state or local law,
regulation or order, including without limitation, Claims under the Age
Discrimination in Employment Act (with the exception of Claims that may arise
after the date You sign this Release), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, as amended, the Family and
Medical Leave Act and the Employee Retirement Income Security Act of 1974, as
amended, through and including the date of this Release; provided, however, that
the execution of this Release shall not prevent You from bringing a lawsuit
against the Company to enforce its obligations under the Employment Agreement,
the Letter Agreement and this Release.

Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal regulatory
or law enforcement agency or legislative body, any self-regulatory organization,
or the Company’s legal, compliance or human resources officers; (iii) filing,
testifying or participating in or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization; or (iv) challenging the validity of Your release
of claims under the Age Discrimination in Employment Act. Provided, however, You
acknowledge that You



--------------------------------------------------------------------------------

cannot recover any monetary damages or equitable relief in connection with a
charge brought by You or through any action brought by a third party with
respect to the Claims released and waived in this Release Further,
notwithstanding the above, You are not waiving or releasing: (i) any claims
arising after the Effective Date of this Release; (ii) any claims for
enforcement of this Release; (iii) any rights or claims You may have to workers
compensation or unemployment benefits; (iv) claims for accrued, vested benefits
under any employee benefit plan of the Company in accordance with the terms of
such plans and applicable law; (v) any claims You may have under the Employment
Agreement or the Letter Agreement; (vi) Your right to indemnification under the
Employment Agreement, the Company’s Restated Certificate of Incorporation, the
Company’s By-laws or under any other arrangements of the Company and its
affiliates, or any claims against any directors and officers insurance policy
maintained by the Company or any affiliate of the Company and/or (vii) any
claims or rights which cannot be waived by law.

You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.

You acknowledge that You have been given 21 days to review this Release and to
sign it. You also acknowledge that by signing this Release You may be giving up
valuable legal rights and that You have been advised to consult with an
attorney. You understand that You have the right to revoke Your consent to this
Release for seven days following Your signing of the Release. You further
understand that You will cease to receive any payments or benefits under the
Employment Agreement and the Letter Agreement (except as set forth in
Section 4.5 of the Employment Agreement) if You do not sign this Release or if
You revoke Your consent to the Release within seven days after signing the
Release. The Release shall not become effective or enforceable with respect to
claims under the Age Discrimination Act until the expiration of the seven-day
period following Your signing of this Release. To revoke the Release, You must
send a written statement of revocation to the Company by certified mail, return
receipt requested, or by hand delivery. If You do not revoke it, the Release
shall become effective on the eighth day after You sign it.

 

Accepted and Agreed to:   Jeffrey Bewkes

 

Dated:    



--------------------------------------------------------------------------------

ANNEX C

TIME WARNER CORPORATE

STANDARDS OF BUSINESS CONDUCT